DETAILED ACTION
This non-final office action is in response to claims 1-25 filed on 03/30/2020 for examination. Claims 1-25 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2020 and 04/27/2020 have been considered by the examiner. 

Drawings
The drawings are objected to because step 508 is shown twice in the flow chart of Fig. 5. 
Further, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “104” has been used to designate “element 104” (see, e.g.,  [0026]), “Miner A 104” (see [0026]), “forked block 104” (see [0027]), and “forked chain 104” (see [0027]); 
Reference character “108” has been used to designate both “transmitted 108” (see [0027]) and “a block number to mined 108” (see [0027]); and
Reference character “112” has been used to designate both “element 112” (see [0028]) and “rejection 112” (see [0028]).
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 114.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly:
Claim 1 recites the limitation "the stored one or more verified block identifiers" in lines 7-8 and 10. There is insufficient antecedent basis for this limitation in the claim. Claims 2-3, 8-9, 16-19, 21-22, and 24-25 recite a similar deficiency, and are rejected under like rationale. Claims 4-7, 10-15, 20, and 23 inherit the deficiency of their parent claim, and are similarly rejected.
Claim 1 recites the limitation "the case" in line 9. There is insufficient antecedent basis for this limitation in the claim. Claims 2-3, 8, 15, 17-19, 21, and 25 recite a similar deficiency, and are rejected under like rationale. Claims 4-7, 10-14, 16, 20, and 22-24 inherit the deficiency of their parent claim, and are similarly rejected.
Claim 16 recites the limitation "the stored one or more verified blocks" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Claims 24 recites a similar deficiency, and is rejected under like rationale.

Consideration Under 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because each element of the claims can reasonably be interpreted as software. While claim 1 indicates “A root-of-trust device comprising: one or more processors configured 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 16-20, and 24-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US20190173667, Hereinafter “Wang”).
Regarding claim 1, Wang teaches a root-of-trust device ([0056] and [0067] – nodes are part of a blockchain, wherein trust is generated using a proof of work algorithm and a first block, and a protected hash processor unit performs the hash calculations), comprising: 
one or more processors ([0152] – system implemented via processors) configured to: 
receive a candidate block identifier corresponding to a block number of a candidate block of a distributed electronic ledger ([0152] – processor receives data values from a read-only memory and/or onboard RAM; with [0067] – assigned candidate block number <i.e., a candidate block identifier that corresponds to the block’s number/height> retrieved from memory by the executing processor); 
receive one or more verified block identifiers each corresponding to a block number of one or more verified blocks ([0152] – processor receives data values from a read-only memory and/or onboard ; 
compare the received candidate block identifier with a block identifier in the stored one or more verified block identifiers ([0067] – comparison is made between the assigned candidate block number and the latest assigned block number; [0077-078] – the latest assigned block has been previously verified); and 
in the case that the comparing of the candidate block identifier to the block identifier in the stored one or more verified block identifiers satisfies a predetermined condition ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block; [0077-078] – the latest assigned block has been previously verified), verify the candidate block corresponding to the candidate block identifier ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block <i.e., verified>) and send data corresponding to a verified block of the distributed electronic ledger ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block; [0077] and [0093-094] – the legitimate block <i.e., verified block> is added to the distributed ledger of the blockchain). 
 
Regarding claim 2, Wang teaches the root-of-trust device of claim 1, wherein the one or more processors ([0152]) are further configured, in the case that the candidate block identifier is identical to or less than any one of the stored one or more verified block identifiers ([0067] and [0093-094] – , to decline verification of the candidate block corresponding to the candidate block identifier ([0067] and [0093-094] – checks if block is greater than stored latest block identifier, and block must be determined legitimate to add to blockchain <i.e., equal to or less than fails>).  

Regarding claim 3, Wang teaches the root-of-trust device of claim 1, wherein the one or more processors are further configured, in the case that the comparing of the candidate block 24P77566 identifier to the block identifier in the stored one or more verified block identifiers satisfies the predetermined condition ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block), to increment a block number counter to an identifier greater ([0067-068] – the latest block’s number <i.e., identifier> monotonically increases as blocks are added <i.e., count is incremented>).  

Regarding claim 4, Wang teaches the root-of-trust device of claim 1, wherein the root-of-trust device further comprises a memory ([0152] – processor receives data values from a read-only memory and/or onboard RAM), configured to store a verified block identifier corresponding at least to a last verified block number of one or more verified blocks ([0152] – processor receives data values from a read-only memory and/or onboard RAM; [0067] – a latest assigned block number <i.e., a latest block identifier that corresponds to a most recent block’s number/height> is used from memory by the executing processor; [0077-078] – the latest block has been previously verified).  

Regarding claim 5, Wang teaches the root-of-trust device of claim 4, wherein the memory is further configured to store at least one of a public key, a private key, or an asymmetric key pair ([0152] – processor receives data values from a read-only memory and/or onboard RAM; [0041] – accounting node holds private key for decryption of the signed transaction <i.e., private key stored in memory>).  

Regarding claim 7, Wang teaches the root-of-trust device of claim 1, wherein the one or more processors are further configured to determine a block number of the candidate block by incrementing a block number of a last verified block ([0067-068] – the latest block’s number <i.e., identifier> is monotonically increased as blocks are added <i.e., count is incremented>).  

Regarding claim 16, Wang teaches the root-of-trust device of claim 1, wherein the predetermined condition is at least one of the candidate block identifier being greater than the stored one or more verified block identifiers, the candidate block being more recent than the stored one or more verified blocks, and/or the candidate block identifier not being duplicative of any of the store one or more block identifiers ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block; [0077] and [0093-094] – the legitimate block <i.e., verified block> is added to the distributed ledger of the blockchain; see also [0064] using creation times of the blocks).  

Regarding claim 17, Wang teaches a method of root-of-trust blockchain verification ([0056] and [0067] – nodes are part of a blockchain, wherein trust is generated using a proof of work algorithm to verify blocks, and a protected hash processor unit performs the hash calculations) comprising: 
receiving a candidate block identifier corresponding to a block number of a candidate block of a distributed electronic ledger ([0152] – processor receives data values from a read-only memory and/or onboard RAM; with [0067] – assigned candidate block number <i.e., a candidate block identifier that corresponds to the block’s number/height> retrieved from memory by the executing processor); 
receiving one or more verified block identifiers each corresponding to a block number of one or more verified blocks ([0152] – processor receives data values from a read-only memory and/or onboard RAM; [0067] – a latest assigned block number <i.e., a latest block identifier that corresponds to a most recent block’s number/height> is retrieved from memory by the executing processor; [0077-078] – the latest block has been previously verified); 
comparing the received candidate block identifier with a block identifier in the stored one or more verified block identifiers ([0067] – comparison is made between the assigned candidate block number and the latest assigned block number; [0077-078] – the latest block has been previously verified); 
not verifying the candidate block corresponding to the candidate block identifier in the case that the comparing of the received candidate block identifier to the block identifier in the stored one or more verified block identifiers does not satisfy a predetermined condition ([0067] and [0093-094] – checks if block is greater than stored latest block identifier, and block must be determined legitimate to add to blockchain <i.e., equal to or less than fails>; [0077-078] – the latest block has been previously verified); and 
verifying the candidate block corresponding to the candidate block identifier and sending data corresponding to a verified block of the distributed electronic ledger ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block; [0077] and [0093-094] – the legitimate block <i.e., verified block> is added to the distributed , in the case that the comparing of the received candidate block identifier to the block identifier in the stored one or more verified block identifiers satisfies the predetermined condition ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block).  

Regarding claim 18, Wang teaches the method of root-of-trust blockchain verification of claim 17, wherein the one or more processors are further configured, in the case that the candidate block identifier is identical to any one of the stored one or more verified block identifiers ([0067] and [0093-094] – checks if block is greater than stored latest block identifier, and block must be determined legitimate to add to blockchain <i.e., equal to or less than fails>), to decline verification of the candidate block corresponding to the candidate block identifier ([0067] and [0093-094] – checks if block is greater than stored latest block identifier, and block must be determined legitimate to add to blockchain <i.e., equal to or less than fails>).  

Regarding claim 19, Wang teaches the method of root-of-trust blockchain verification of claim 17, further comprising, in the case that the comparing of the candidate block identifier to the stored one or more verified block identifiers satisfies the predetermined condition ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block), incrementing a block number counter ([0067-068] – the latest block’s number <i.e., identifier> monotonically increases as blocks are added <i.e., count is incremented>).  

Regarding claim 20, Wang teaches the method of root-of-trust blockchain verification of claim 17, further comprising storing on a memory ([0152] – processor receives data values from a read-only memory and/or onboard RAM) a verified block identifier corresponding to a last verified block number of one or more verified blocks ([0152] – processor receives data values from a read-only memory and/or onboard RAM; [0067] – a latest assigned block number <i.e., a latest block identifier that corresponds to a most recent block’s number/height> is used from memory by the executing processor; [0077-078] – the latest block has been previously verified).  

Regarding claim 24, Wang teaches the method of root-of-trust blockchain verification of claim 17, wherein the predetermined condition is at least one of the candidate block identifier being greater than the stored one or more verified block identifiers, the candidate block being more recent than the stored one or more verified blocks, and/or the candidate block identifier not being duplicative of any of the store one or more block identifiers ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block; [0077] and [0093-094] – the legitimate block <i.e., verified block> is added to the distributed ledger of the blockchain; see also [0064] using creation times of the blocks).  

Regarding claim 25, Wang teaches a non-transient computer readable medium comprising instructions that, when executed, are configured to cause one or more processors ([0139-140] – system may comprise non-transitory computer readable storage medium) to 
receive a candidate block identifier corresponding to a block number of a candidate block of a distributed electronic ledger ([0152] – processor receives data values from a read-only memory and/or ; 
receive one or more verified block identifiers each corresponding to a block number of one or more verified blocks; compare the received candidate block identifier with a block identifier in the stored one or more verified block identifiers ([0152] – processor receives data values from a read-only memory and/or onboard RAM; [0067] – a latest assigned block number <i.e., a latest block identifier that corresponds to a most recent block’s number/height> is retrieved from memory by the executing processor; [0077-078] – the latest block has been previously verified); 
not verify the candidate block corresponding to the candidate block identifier in the case that the comparing of the received candidate block identifier to the block identifier in the stored one or more verified block identifiers does not satisfy a predetermined condition ([0067] and [0093-094] – checks if block is greater than stored latest block identifier, and block must be determined legitimate to add to blockchain <i.e., equal to or less than fails>; [0077-078] – the latest block has been previously verified); and 
verify the candidate block corresponding to the candidate block identifier and sending data corresponding to a verified block of the distributed electronic ledger ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block; [0077] and [0093-094] – the legitimate block <i.e., verified block> is added to the distributed ledger of the blockchain), in the case that the comparing of the received candidate block identifier to the block identifier in the stored one or more verified block identifiers satisfies the predetermined condition ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block).29P77566 ledger ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block; [0077] and [0093-094] – the legitimate block <i.e., verified block> is added to the distributed ledger of the blockchain), in the case that the comparing of the received candidate block identifier to the block identifier in the stored one or more verified block identifiers satisfies the predetermined condition ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8-10, 13-14, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cheng et al. (US20210119778, Hereinafter “Cheng”).
Regarding claim 6, Wang teaches the root-of-trust device of claim 1. Wang appears to fail to specifically disclose wherein the one or more processors are further configured to insert a public authentication key into the candidate block if the one or more processors verify the candidate block.  
However, Cheng teaches a distributed ledger verification system (abstract), wherein the one or more processors are further configured to insert a public authentication key into the candidate block if the one or more processors verify the candidate block ([0031-033] – public key is included into blocks added to the blockchain to detect illegal blocks based on a certificate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Cheng, wherein the one or more processors are further configured to insert a public authentication key into the candidate block if the one or more processors verify the candidate block, to improve resistance against double spending attacks on the blockchain network (see, e.g., Cheng at [0002], [0033]).

Regarding claim 8, Wang teaches the root-of-trust device of claim 1, wherein the one or more processors are further configured, in the case that the candidate block identifier is identical to any one of the stored one or more verified block identifiers, [[to deny the block]] ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block; [0077] and [0093-094] – the legitimate block <i.e., verified block> is added to the distributed ledger of the blockchain).
While Wang teaches detecting and denying malicious blocks ([0067], [0077]), it appears to fail to specifically denote the processors further configured to log a user identifier corresponding to a user submitting the candidate block for verification.
However, Cheng teaches a system for detecting maliciously added blocks to a system (see, e.g., [0034-036]), configured to log a user identifier corresponding to a user submitting the candidate block for verification ([0034-036] – detecting a maliciously added block and submitting node, and marking the creator in the system as malicious <i.e., logging the identifier>).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Cheng, in the case that the candidate block identifier is identical to any one of the stored one or more verified block identifiers, to log a user identifier corresponding to a user submitting the candidate block for verification, to improve resistance against double spending attacks on the blockchain network (see, e.g., Cheng at [0002], [0033]).

Regarding claim 9, the combination of Wang and Cheng teach the root-of-trust device of claim 8, wherein the one or more processors are further configured not to verify a candidate block corresponding to the user identifier for whom a predetermined number of candidate blocks were not verified based on their candidate block identifier being identical to any one of the stored one or more verified block identifiers ([0036-038] – detecting a maliciously added block and submitting node, and, . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Cheng, the root-of-trust device of claim 8, wherein the one or more processors are further configured not to verify a candidate block corresponding to the user identifier for whom a predetermined number of candidate blocks were not verified based on their candidate block identifier being identical to any one of the stored one or more verified block identifiers, to improve resistance against double spending attacks on the blockchain network (see, e.g., Cheng at [0002], [0033]).

Regarding claim 10, Wang teaches the root-of-trust device of claim 1. Wang appears to fail to specifically disclose wherein the one or more processors are further configured to delay verification of a candidate block until completion of a predetermined time duration. 
However, Cheng teaches a distributed ledger verification system (abstract), wherein the one or more processors are further configured to delay verification of a candidate block until completion of a predetermined time duration ([0033] and [0016] – blocks must wait a specific duration before they may be confirmed, or they will be discarded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Cheng, wherein the one or more processors are further configured to delay verification of a candidate block until completion of a predetermined time duration, to improve resistance against double spending attacks on the blockchain network (see, e.g., Cheng at [0002], [0033]).

Regarding claim 13, Wang teaches the root-of-trust device of claim 1. Wang appears to fail to specifically disclose wherein verifying the candidate block comprises verifying a block signature of the candidate block and signing the block according to one or more digital keys.  
However, Cheng teaches a distributed ledger verification system (abstract), wherein verifying the candidate block comprises verifying a block signature of the candidate block and signing the block according to one or more digital keys ([0030-033] – a public key and certificate are added to a block, and then other nodes verify the block’s creation by checking whether the signature of the block matches the block’s public key/certificate <i.e., and the hash thereof>; Note: One of ordinary skill in the art before the effective filing date of the claimed invention would know verifying a certificate comprises recalculating the hash value using the public key. While not presently relied upon, see, e.g., Suraj et al. (NPL: “How does a public key verify a signature”, Jan. 28, 2018) describing this process).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Cheng, wherein the one or more processors are further configured to insert a public authentication key into the candidate block if the one or more processors verify the candidate block, to improve resistance against double spending attacks on the blockchain network (see, e.g., Cheng at [0002], [0033]).

Regarding claim 14, Wang teaches the root-of-trust device of claim 1. Wang appears to fail to specifically disclose wherein verifying the candidate block comprises verifying a block signature of the candidate block and signing the block according to one or more digital keys.  
However, Cheng teaches a distributed ledger verification system (abstract), wherein verifying the candidate block comprises verifying a hash value of the candidate block by recalculating the hash value ([0030-033] – a public key and certificate are added to a block, and then other nodes verify the block’s creation by checking whether the signature of the block matches the block’s public .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Cheng, wherein verifying the candidate block comprises verifying a hash value of the candidate block by recalculating the hash value, to improve resistance against double spending attacks on the blockchain network (see, e.g., Cheng at [0002], [0033]).

Regarding claim 21, Wang teaches the method of root-of-trust blockchain verification of claim 17, further comprising, in the case that the candidate block identifier is identical to any one of the stored one or more verified block identifiers, [[to deny the block]] ([0067] – if the comparison indicates that the candidate block satisfies a characteristic that the block numbers of blocks in the blockchain are monotonically increasing, then the candidate block is determined to be a legitimate block; [0077] and [0093-094] – the legitimate block <i.e., verified block> is added to the distributed ledger of the blockchain).
While Wang teaches detecting and denying malicious blocks ([0067], [0077]), it appears to fail to specifically denote the processors further logging a user identifier corresponding to a user submitting the candidate block for verification.
However, Cheng teaches a system for detecting maliciously added blocks to a system (see, e.g., [0034-036]), comprising logging a user identifier corresponding to a user submitting the candidate block for verification ([0034-036] – detecting a maliciously added block and submitting node, and marking the creator in the system as malicious <i.e., logging the identifier> ).  
Wang with the teachings of Cheng, in the case that the candidate block identifier is identical to any one of the stored one or more verified block identifiers, comprising logging a user identifier corresponding to a user submitting the candidate block for verification, to improve resistance against double spending attacks on the blockchain network (see, e.g., Cheng at [0002], [0033]).

Regarding claim 22, the combination of Wang and Cheng teach the method of root-of-trust blockchain verification of claim 21, further comprising disabling verification of a candidate block corresponding to the user identifier for whom a predetermined number of candidate blocks were not verified based on their candidate block identifier being identical to any one of the stored one or more verified block identifiers ([0036-038] – detecting a maliciously added block and submitting node, and, when a number of malicious detections at different heights is detected, the CA certificate of the node is marked/revoked. The entire network then rejects blocks submitted by the creator).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Cheng, comprising disabling verification of a candidate block corresponding to the user identifier for whom a predetermined number of candidate blocks were not verified based on their candidate block identifier being identical to any one of the stored one or more verified block identifiers, to improve resistance against double spending attacks on the blockchain network (see, e.g., Cheng at [0002], [0033]).

Regarding claim 23, Wang teaches the method of root-of-trust blockchain verification of claim 17. Wang appears to fail to specifically disclose wherein the one or more processors are further configured to delay verification of a candidate block until completion of a predetermined time duration. 
 Cheng teaches a distributed ledger verification system (abstract), further comprising delaying verification of a candidate block until completion of a predetermined time duration ([0033] and [0016] – blocks must wait a specific duration before they may be confirmed, or they will be discarded).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Cheng, further comprising delaying verification of a candidate block until completion of a predetermined time duration, to improve resistance against double spending attacks on the blockchain network (see, e.g., Cheng at [0002], [0033]).

Claim(s) 11, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kurson et al. (US20200186523, Hereinafter “Kurson”).
Regarding claim 11, Wang teaches the root-of-trust device of claim 1. While Wang teaches using a proof-of-work algorithm and/or another desired consensus algorithm ([0092]), it fails to specifically denote using a proof-of-stake algorithm, wherein the one or more processors are further configured to store in a memory a user stake.  
However, Kurson teaches confirming blocks to a blockchain using a proof of stake consensus algorithm (abstract, [0049], [0060]), wherein the one or more processors are further configured to store in a memory a user stake ([0060-061] – a user’s stake is assigned a custom weight <i.e., a value of the user stake> and stored on the nodes, wherein the custom weight is used in a consensus determination for a proof-of-stake algorithm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Kurson, wherein the one or more Kurson at [0060]).

Regarding claim 12, the combination of Wang and Kurson teach the root-of-trust device of claim 11, wherein the user stake is a user stake according to a proof of stake algorithm (Kurson at [0049] and [0060] – consensus algorithms may be based on a proof-of-stake in lieu of proof-of-work). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Kurson, wherein the user stake is a user stake according to a proof of stake algorithm, to improve resistance to unauthorized hijacking of distributed ledgers (see, e.g., Kurson at [0060]).

Regarding claim 15, Wang teaches the root-of-trust device of claim 1. While Wang teaches using a proof-of-work algorithm and/or another desired consensus algorithm ([0092]), it fails to specifically denote wherein the one or more processors are further configured to determine a user stake and compare the determined user 26P77566 stake to a predetermined user stake threshold, and in the case that the user stake is less than the predetermined user stake threshold, to disable verification of the candidate block.  
However, Kurson teaches confirming blocks to a blockchain using a proof of stake consensus algorithm (abstract, [0049], [0060]), wherein the one or more processors are further configured to determine a user stake and compare the determined user 26P77566stake to a predetermined user stake threshold ([0091] – the system establishes a threshold amount of stake required for approval in a proof-of-stake consensus system, and each node has a different amount of stake in the system), and in the case that the user stake is less than the predetermined user stake threshold, to disable verification of the candidate block ([0091] – the system establishes a threshold amount of stake required for approval .  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang with the teachings of Kurson, wherein the one or more processors are further configured to determine a user stake and compare the determined user 26P77566stake to a predetermined user stake threshold, and in the case that the user stake is less than the predetermined user stake threshold, to disable verification of the candidate block, to improve resistance to unauthorized hijacking of distributed ledgers (see, e.g., Kurson at [0060]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andreina et al. (US20200106623) discloses a proof-of-stake blockchain protocol on a blockchain network, wherein trusted execution environments on the mining nodes are used to sign and add blocks to the blockchain (see, e.g., abstract, [0019-029], [0035]). Windland et al. (US20160284033) discloses a blockchain system wherein block numbers previously added to the blockchain are used as comparison against a new block to be added (see abstract, [0136]). Karame et al. (US20200228318) discloses a method for registering mining computing entities holding trusted execution environments, and using a proof-of-stake system for adding nodes (see, e.g., abstract, [0014], [0026]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438